DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a system for evaluating individualized health and fitness interventions of an individual, classified in A61B5/0205. 
II. Claims 11-22, drawn to a method for generating individualized health and fitness interventions for an individual, classified in A61B5/375.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  
In the instant case the product as claimed can be used in a materially different process such as one in which at least one regimen from the stored health and fitness regimens associated with maintaining, increasing, or decreasing the relative peripheral control of the working tissue flow based on moving the relative peripheral control of the working tissue flow to the desired value or range for the relative peripheral control of working tissue flow is provided, in contrast to the method which only identifies at least one intervention corresponding to maintaining or moving the relative peripheral control of the working tissue flow of the subject to the desired relative peripheral control of working tissue flow.
.  
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: The aforementioned groups are classified in different CPC classifications and/or sub-classifications, in addition to requiring different text search strings and analyses under 112(a) and 112(b), which would amount to a serious search and/or examination burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Sara Knight on 6/8/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-22, withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 recites, “An evaluation system for individualized health and fitness interventions, the system comprising: one or more hardware processors; one or more storage media; health and fitness regimens stored on at least one of the one or more storage media; an application stored on at least one of the one or more storage media that, when executed by the one or more hardware processors, direct the one or more hardware processors to at least: receive a measured total blood drive that represents a force on blood to pass through a vessel bed of a subject; receive a stiffness index representing stiffness of arterial structure of the subject; receive a local dilation response representing a hypoxic drive for dilation of a tissue of the subject; receive an autonomic constriction index representing constriction of the vessel bed of the subject; determine a value indicative of a resistance in the vessel bed of the subject using the stiffness index, the local dilation response, and the autonomic constriction index; determine a working tissue flow of the subject by dividing the measured total blood drive with the value indicative of the resistance in the vessel bed of the subject; provide the working tissue flow and a relative peripheral control of the working tissue flow; and in response to receiving an indication of a desired fitness or health objective, determine a desired value or range for 
The process of determining values for total blood drive, stiffness index, local dilation response and autonomic constriction index and using those values to determine a working tissue flow and peripheral control that can be used to select a regimen to improve health from a database is something that can be done by hand and without the use of a device as it is something that physicians can do when evaluating the cardiovascular health of their patient.  
Physicians are able to analyze and calculate total blood drive, stiffness index, local dilation response, and autonomic constriction index thru the use of various patient readings such as sphygmomanometer, plethysmograph, BP, HR and various other cardiac readings on their own without the use of a computer or processing device.  Using these readings and thru mathematical calculations and their medical knowledge they are able to determine the health of the patient which they can use to recommend patient treatment options to improve patient health. The claim limitation under its broadest reasonable interpretation covers performance of the limitation of the mind and is considered “mental processes” grouping of abstract idea.     
This judicial exception is not integrated into a practical application because the additional element of a hardware processor is no more than a generic processor going thru steps in a process to calculate working tissue flow and relative peripheral control in order to suggest a fitness regimen which does not add significantly more than the judicial exception. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the hardware processor would constitute a “mental process” whose function can be carried out by the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Naghavi (U.S. Publication No. 2007/0225614) further in view of Naghavi (U.S. Publication 2010/0185220) referred to as Naghavi(2).  

In regards to Claim 1, Naghavi teaches an evaluation system for individualized health and fitness interventions, the system comprising (Abstract): one or more hardware processors (Para 20); one or more storage media (Claim 59, “A computer program encoded on a computer-readable medium having a computer program recorded thereon and arranged to be loaded into a program memory of a computer and to cause the computer to execute at least the following steps for determining one or more health conditions”); health and fitness regimens stored on at least one of the one or more storage media (Para ”The stiffness of the artery supplying blood to the finger may be measured and recorded, for example, using arterial pulse waveform analysis”); receive a local dilation response representing a hypoxic drive for dilation of a tissue of the subject (Para 308, “Determining the blood pressure of the subject before and after the provision of the vasostimulant such as, for example, a vasodilative stimulant, allows for the determination of a vasodilative index or vasoconstrictive index for the subject.  A vasodilative index for a subject results from a blood pressure drop after the provision of the vasodilative stimulant which indicates dilation in the artery after provision of the vasodilative stimulant and is indicative of a healthy response in the subject.”); receive an autonomic constriction index representing constriction of the vessel bed of the subject (Para 308, “A vasoconstrictive index for a subject results from a blood pressure rise and/or lack of change in blood pressure after the provision of the vasodilative stimulant which indicates no dilation in the artery after provision of the vasodilative stimulant and is indicative of a unhealthy response in the subject.”); determine a value indicative of a resistance in the vessel bed of the subject using the stiffness index, the local dilation response, and the autonomic constriction index (Para 308-313, vasoreactivity of resistance vessels, Para 446-450, comprehensive assessment of vascular function – functional assessment of reactive capacity for the individual using Pulse Wave Velocity and Pulse Wave Flow. Functional capacity determine using Doppler Flow Velocity and Digital thermal Monitoring, Para 488-495); determine a working tissue flow of the subject by dividing the measured total blood drive with the value indicative of the resistance in the vessel bed of the subject; provide the working tissue flow and a relative peripheral control of the working tissue flow (Para 21-25, 117-127, 190-192, Plot measured 
Naghavi fails to teach, in response to receiving an indication of a desired fitness or health objective, determine a desired value or range for the relative peripheral control of working tissue flow; relative peripheral control of the working tissue flow.
Naghavi(2) teaches, in response to receiving an indication of a desired fitness or health objective, determine a desired value or range for the relative peripheral control of working tissue flow (Para 34-40); relative peripheral control of the working tissue flow (Para 113-118).  
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Vascular Health monitoring system as taught by Naghavi, with in response to receiving an indication of a desired fitness or health objective, determine a desired value or range for the relative peripheral control of working tissue flow; relative peripheral control of the working tissue flow as taught by Naghavi(2), since such a modification would provide the predictable result of establishing unique protocols tailored to ensure desired fitness and health objectives are met and determine ability to identify and alter components most impactful to attaining desired fitness and health objectives.  
	
In regards to Claim 2, Naghavi in view of Naghavi(2) fails to teach wherein in response to receiving an indication of improved cardiovascular health as the indication of the desired fitness or health objective, determineWO 2019/005854PCT/US2018/039581 25 whether the relative peripheral control of the subject is above, within, or below an appropriate value or range for the relative peripheral control of working tissue flow corresponding to population normal or the desired fitness or health objective; wherein, for the working 
Naghavi(2) teaches, wherein in response to receiving an indication of improved cardiovascular health as the indication of the desired fitness or health objective, determineWO 2019/005854PCT/US2018/039581 25 whether the relative peripheral control of the subject is above, within, or below an appropriate value or range for the relative peripheral control of working tissue flow corresponding to population normal or the desired fitness or health objective; wherein, for the working tissue flow indicating that the subject is peripherally limited as compared to the appropriate working tissue flow value or range, provide one or more regimens to increase vessel relaxation response as the at least one regimen; and wherein, for the working tissue flow indicating that the subject is centrally limited as compared to the appropriate working tissue flow value or range, provide one or more regimens to decrease centrally controlled basal vessel tone as the at least one regimen (Para 113-118, duration and frequencies vary for a planned intervention schedule so that distal and or contralateral vascular/neuro/neurovascular function is obtained, Para 138-145, monitor tissue ischemia to achieve desired level of ischemia.).   
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Vascular Health monitoring system as taught by Naghavi, with in response to receiving an indication of a desired fitness or health objective, determine a desired value or range for the relative peripheral control of working tissue flow; relative peripheral control of the working tissue flow as taught by Naghavi(2), since such a modification would provide the predictable result of establishing unique protocols tailored to ensure desired fitness and health 
 
In regards to Claim 3, Naghavi in view of Naghavi(2) teaches wherein the application directs the one or more hardware processors to determine the value indicative of the resistance in the vessel bed of the subject using the stiffness index (SI), the local dilation response (LD), and the autonomic constriction index (AC) by directing the one or more hardware processors to: calculate a CAFICH score using CAFICH score = [(LD/AC) + (1/SI)], wherein the resistance in the vessel bed is proportional to the reciprocal of the CAFICH score, wherein the CAFICH score is used to identify the relative peripheral control (Para 308-320. Framingham Risk Score predict CHD risk, Para 469-476).   

In regards to Claim 4, Naghavi in view of Naghavi(2) teaches wherein the application further directs the one or more hardware processors to generate the measured total blood drive by: receiving a heart rate and blood pressure measurement of the subject at rest; receiving the heart rate and the blood pressure measurement of the subject under stress; and determining a ratio of relative central output to workload exerted (BP take before, after, and during vasostimulant in order to establish a Vasodilation Index Para 308, 451-452). 

In regards to Claim 6, Naghavi in view of Naghavi(2) teaches wherein the application further directs the one or more hardware processors to generate the stiffness index by analysis of a brachial pressure wave and central pressure wave in a sphygmomanometer measurement (arterial pulse waveform analysis, para 308, Use of Sphygomanometer, Para 470).  

In regards to Claim 7, Naghavi in view of Naghavi(2) teaches wherein the application further directs the one or more hardware processors generate the local dilation response by: measuring a first 

In regards to Claim 8, Naghavi in view of Naghavi(2) teaches wherein the application further directs the one or more hardware processors generate the autonomic constriction index by: measuring a difference between systolic peak height of a first plethysmograph measurement taken when the patent was at rest and a second plethysmograph measurement taken post exercise  (Vasoconstrictive Index Para 308, 382 arterial pulse waveform for stiffness Para 308,347,382, Pulse Wave Flow/Pulse Wave Velocity used for Functional assessment of reactive capacity of the microvasculature and Doppler Flow Velocity and Digital Thermal Monitoring is used for microvasculature Para 491-495).  

In regards to Claim 9, Naghavi in view of Naghavi(2) teaches further comprising instructions that direct the processing system to: in response to receiving an updated measure associated with at least one of the measured total blood drive, the stiffness index, the local dilation response, or the autonomic constriction index representing constriction of the vessel bed of the subject, determine an updated value indicative of the resistance in the vessel bed of the subject; and determine an updated working tissue flow of the subject (arterial pulse waveform for stiffness Para 308,347,382, Pulse Wave Flow/Pulse Wave Velocity used for Functional assessment of reactive capacity of the microvasculature and Doppler Flow Velocity and Digital Thermal Monitoring is used for microvasculature Para 491-495).  

  In regards to Claim 10, Naghvi in view of Naghvi(2) teaches wherein the stiffness index, the local dilation response, and the autonomic constriction index are estimates generated by using pulse wave pressure analysis (arterial pulse waveform for stiffness Para 308,347,382, Pulse Wave Flow/Pulse Wave Velocity used for Functional assessment of reactive capacity of the microvasculature and Doppler Flow Velocity and Digital Thermal Monitoring is used for microvasculature Para 491-495).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Naghavi (U.S. Publication No. 2007/0225614) in view of Naghavi (U.S. Publication 2010/0185220) referred to as Naghavi(2) and in further view of Park (U.S. Publication 2017/013284).  

In regards to Claim 5, Naghavi in view of Naghavi(2) does not teach wherein the application further directs the one or more hardware processors to generate the stiffness index by: determining a difference in time between a systolic peak and a reflection wave in a plethysmograph measurement of a pulse waveform in a peripheral artery; and dividing a height of a subject by the difference in time.
Park teaches, wherein the application further directs the one or more hardware processors to generate the stiffness index by: determining a difference in time between a systolic peak and a reflection wave in a plethysmograph measurement of a pulse waveform in a peripheral artery; and dividing a height of a subject by the difference in time (Para 48, “In an example, a blood pressure of a user may be estimated by calculating a time difference between a systolic peak point corresponding to a maximum amplitude point of the propagation wave and a diastolic peak point corresponding to a maximum amplitude point of the reflection wave, and dividing a height of the user by the calculated time difference.  When a time interval between a point in time at which a propagation wave arrives at a point in a blood vessel and a point in time at which a reflection wave arrives at the point in the blood vessel decreases, a vascular stiffness index tends to increase and a blood pressure tends to increase.  
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Vascular Health Monitoring System as taught by Naghavi in view of Naghavi(2), with wherein the application further directs the one or more hardware processors to generate the stiffness index by: determining a difference in time between a systolic peak and a reflection wave in a plethysmograph measurement of a pulse waveform in a peripheral artery; and dividing a height of a subject by the difference in time as taught by Park, since such a modification would provide the predictable result of establishing a set equation to calculate stiffness index utilizing a PPG signal.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250.  The examiner can normally be reached on Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792